Title: Joseph Milligan to Thomas Jefferson, 16 July 1817
From: Milligan, Joseph
To: Jefferson, Thomas


          
            Georgetown
July 16th 1817
          
          By this days steam boat I have sent your books Homer &c together with the two vols mathematical in all Seventeen Volumes   They are sent to the care of Mr Wm F Gray Bookseller of Fredericksburg with a request to have them sent on without delay
          
            Yours With Esteem
            Joseph Milligan
          
        